764 N.W.2d 574 (2009)
Bretten STONE, Plaintiff-Appellee,
v.
R.W. LAPINE, INC., and Accident Fund Insurance Company of America, Defendants-Appellants.
Docket No. 136438. COA No. 275684.
Supreme Court of Michigan.
May 8, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The motion for reconsideration of this Court's September 17, 2008 order is considered, and it is GRANTED, in part. On reconsideration, we MODIFY our order dated September 17, 2008 by adding the following language at the end of the order: "Although the magistrate did not err by choosing to utilize MCL 418.371(6) to calculate the plaintiffs average weekly wage, he did err by failing to apply the specific formula provided in subsection (6). We REMAND this case to the Board of Magistrates for a recalculation of the plaintiffs average weekly wage using the formula stated in MCL 418.371(6)." In all *575 other respects, the motion for reconsideration is DENIED.
We do not retain jurisdiction.
CORRIGAN, J., would deny reconsideration.